USCA11 Case: 20-10443     Date Filed: 04/13/2022   Page: 1 of 29




                                                     [PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-10443
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSEPH ISAIAH WOODSON, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:18-cr-60256-JEM-1
                   ____________________
USCA11 Case: 20-10443        Date Filed: 04/13/2022    Page: 2 of 29




2                       Opinion of the Court               20-10443

Before BRANCH, GRANT, and BRASHER, Circuit Judges.
GRANT, Circuit Judge:
       Joseph Woodson preyed on adolescent girls. He infiltrated
their social media accounts one by one, using an account of a
victim’s friend to gain access to the victim’s account, locking the
victim out of her account, and then continuing the cycle to target
new victims. He then demanded that the girls produce and send
pornographic material to get their accounts back. But Woodson
did not stop there; once he had the degrading images and sexual
videos in hand, he threatened to post them on social media unless
the girls complied with his progressively horrifying demands. He
made good on those threats. And he did not act alone—with a
team of other men, he brainstormed tactics, traded targets, and
shared the pornographic fruits of their scheme. Together, they
abused hundreds of girls.
       Woodson was eventually charged with offenses relating to
child pornography and extortionate interstate communications. A
jury found him guilty on all counts, and the district court sentenced
him to 50 years’ imprisonment followed by a life term of supervised
release. He now appeals, arguing that the district court should
have suppressed statements he made to police without the benefit
of Miranda warnings. He also says the court imposed an
unreasonable sentence. But Woodson was not entitled to Miranda
warnings because he was not in custody when he talked with
police, and his sentence was reasonable, both procedurally and
substantively. We therefore affirm.
USCA11 Case: 20-10443            Date Filed: 04/13/2022        Page: 3 of 29




20-10443                  Opinion of the Court                               3

                                      I.
                                      A.
       Joseph Woodson first contacted 14-year-old Kendra through
a social media application called Snapchat. 1 One night in
November 2017, Kendra received a message on the app from one
of her friends asking for her password. This was not uncommon,
surprisingly enough; Kendra and her friends often traded Snapchat
passwords so that they could message users from each other’s
accounts. Kendra sent her friend the password, but when she tried
to log back in to her own account, the password had been changed.
A text message from an unknown sender soon instructed her to
create a new account on a messaging application called Kik if she
wanted to access her Snapchat account again. Kendra quickly
realized that she had been communicating with a stranger, not a
friend. Though she did not know it at the time, that stranger was
Joseph Woodson.
       Kendra did as she was told, and Woodson’s instructions
continued over Kik. He first demanded a picture of her bare
breasts. She complied, hoping that he would be satisfied with the
one photo. He was not. In fact, he immediately threatened to
distribute the picture unless she supplied more. Kendra “felt stuck,
like there was nowhere else to go but to keep sending everything.”


1 We have changed the victims’ names to preserve their privacy.  In the second
superseding indictment, Kendra is Victim 1, Faith is Victim 2, Olivia is Victim
3, Jamie is Victim 6, and Carmen is Victim 7.
USCA11 Case: 20-10443        Date Filed: 04/13/2022     Page: 4 of 29




4                      Opinion of the Court                 20-10443

Woodson’s orders escalated—he instructed her to send explicit
pictures of her body with vile writing on it, as well as videos of her
performing sexual acts. Over the course of a few hours, Kendra
sent Woodson several videos and more than 50 pictures, hoping
with each one she sent that the extortion would end. When his
demands finally stopped coming that night, she thought it was
over.
       It was not. Less than two months later, Woodson or one of
his partners in crime sent one of the photos to Kendra’s close friend
in an Instagram message. Kendra realized in horror after her friend
contacted her that “it was all happening again.” Sure enough, she
soon received a message threatening to publicize her “worst pics.”
Kendra’s abuser greeted her hesitation with reminders of his
leverage—he sent back humiliating photos and videos, along with
a threat to distribute them to everyone she knew. Kendra felt like
she had “no escape.”
        Woodson escalated the conversation on Kik. Kendra tried
to satisfy his new demand for an oral sex video by telling him that
she would make the video with her boyfriend when she was next
with him. Woodson was not pleased. He demanded that she
produce the video that day, and with a stranger, or else he would
“start showing the good stuff.” Kendra’s response was firm: she
would rather kill herself than comply. Woodson’s reply? “I win
either way.”
      Kendra could no longer endure his demands. When she
refused to send more pictures, Woodson carried through with his
USCA11 Case: 20-10443       Date Filed: 04/13/2022     Page: 5 of 29




20-10443               Opinion of the Court                        5

threat—he distributed pornographic images of her to her followers
on Instagram.
       Kendra, tragically, was not Woodson’s only victim—among
his other targets were two 12-year-olds, Olivia and Faith. After
Olivia complied with his initial demands for nude images, she
participated in a live video call under threat that he would post the
photos. Crying, Olivia complied with his instructions to take off
her clothes. Though she did not realize it at the time, Woodson
took screenshots of the video call, leading to even more explicit
images of her naked body.
       When Woodson infiltrated Faith’s account, she “felt forced”
to send nude pictures—Woodson promised that he would give her
access to her account again if she did so. The images showed
Faith’s naked body with degrading words written across her chest
and face. He kept asking for more, and when Faith eventually
refused, he punished her by posting the photos she had already
sent.
       Thirteen-year-old Jamie was yet another victim. Woodson,
along with another man, compelled her to produce lewd images
along with a video depicting her naked, urinating in a cup, drinking
the urine, and vomiting. She made the video as an alternative after
refusing to comply with even more outrageous demands to
produce videos of herself molesting a sibling and of dogs licking
food from her genitalia. The men also extorted pornography from
13-year-old Carmen, including videos of her having sex with a
friend and inserting foreign objects into her body. Celebrating
USCA11 Case: 20-10443       Date Filed: 04/13/2022     Page: 6 of 29




6                      Opinion of the Court                20-10443

Carmen’s videos on Kik—“quite a win,” read one message—the
men bantered about which sexual acts they should force her to do
next.
        These children—Kendra, Olivia, Faith, Jamie, and
Carmen—were among the victims who testified at Woodson’s
trial. But they make up only a small fraction of the victims targeted
by Woodson and his co-conspirators. In fact, the investigation into
Woodson and his team of extortionists has revealed more than 300
victims, including many who remained unidentified at the time of
the trial.
                                 B.
       Some of Woodson’s victims eventually reported his crimes
to the police. Once they did, law enforcement officials linked the
IP address associated with the extortionate messages to a physical
address in Ashburn, Virginia, where Woodson lived with his
family. Early one morning, just days after Woodson started his
second round of contact with Kendra, a team of approximately 15
officers executed a search warrant at his family’s townhouse.
Woodson’s brother Brandon was getting ready for work, and he
opened the front door for the officers, who were wearing tactical
gear and had their firearms drawn. One officer placed Brandon in
handcuffs and seated him on the ground outside, while several
others entered the townhouse to secure the rest of the residents.
Still more officers remained outside and formed a perimeter
around the townhouse.
USCA11 Case: 20-10443       Date Filed: 04/13/2022     Page: 7 of 29




20-10443               Opinion of the Court                        7

        By the time three officers entered 28-year-old Woodson’s
bedroom, they had holstered their weapons. Their entry
awakened him; his assigned shift at work did not start until later
that morning. Woodson was handcuffed and escorted into the
living area, where he was joined by Brandon, his mother, and his
sister.
       Roughly 20 minutes later, while officers were still executing
the search warrant, a detective arrived to interview the suspects.
Not knowing who was responsible for the messages from the
traced IP address, the detective decided to interview the two male
residents: first Brandon, and then Woodson.
        The detective wanted to conduct the interviews outside the
home to have some privacy while the search continued. Because
the weather was cold, he proposed sitting in the police van parked
in front of the residence. Brandon agreed, and his handcuffs were
removed before he walked to the van. When Brandon said that he
had never downloaded Snapchat and allowed an on-the-spot search
of his phone, the detective quickly determined that he was unlikely
to be the culprit. The interview only took about 15 minutes.
       Woodson’s turn was next. He agreed to talk with the
detective and followed him to the police van, uncuffed and without
protest. Woodson sat in the front passenger seat, with the
interviewing detective in the driver’s seat and a second detective in
the back seat. The detective told Woodson right away that he was
not under arrest, that he was not charged with a crime, and that
USCA11 Case: 20-10443       Date Filed: 04/13/2022    Page: 8 of 29




8                      Opinion of the Court               20-10443

they were talking voluntarily. He did not, however, read the
Miranda warnings.
       Their conversation started off with a cordial discussion of
video games, but it soon became more confrontational. The
detective told Woodson that someone inside the townhouse had
“done something a little shaky online”—and that he had “a very
strong indication” that it was Woodson. When asked if he knew
why the officers were there, Woodson immediately conceded:
“Because of the pictures that have been on my phone.” He initially
hesitated to give up his cell phone password, but disclosed it after
the detective stated that he was “not going to believe for a second”
that he didn’t know it.
       From there, Woodson launched into an elaborate
narrative—both detailing the operation and attempting to shift the
blame for it. His story was that a man from Ireland had threatened
to have him and his family members killed by law enforcement if
he refused to infiltrate girls’ Snapchat accounts. The detective was
not impressed, calling Woodson’s explanation “ridiculous” and
indicating that he would tell his “bosses” that Woodson was lying.
Woodson held fast to his story, although he eventually conceded
that the Irish man’s threats were only “implied.”
      Woodson confessed that he had taken over the Snapchat
accounts of about 20 girls, but claimed that his demands for
pornography were made only at the other man’s direction. Still,
he detailed how he established his network of girls, and admitted
USCA11 Case: 20-10443      Date Filed: 04/13/2022   Page: 9 of 29




20-10443              Opinion of the Court                     9

without hesitation that he assumed many of his victims were
underage.
       After less than an hour, Woodson indicated that he had
nothing else that he wished to disclose. The detective concluded
the interview and escorted him back inside his townhouse. In the
meantime, the officers conducting the search had found
Woodson’s cell phone hidden in his pillowcase. Subsequent
forensic analyses of the phone revealed a vast collection of
pornographic material, catalogued by his victims’ names.
       For reasons that are not clear, Woodson was not arrested
until nearly eight months after his interview. And during that
interval, Woodson continued contacting his victims—he had even
sent a message demanding more graphic photos from Kendra on
the day of his arrest.
                               C.
       Woodson was charged with three counts of producing child
pornography under 18 U.S.C. § 2251(a); one count of distributing
child pornography under 18 U.S.C. § 2252(a)(2); one count of
sending extortionate interstate communications under 18 U.S.C.
§ 875(d); and one count of conspiring to send extortionate
interstate communications under 18 U.S.C. § 371.
       Before trial, he moved to suppress his statements from the
interview, arguing that the discussion had been a custodial
USCA11 Case: 20-10443         Date Filed: 04/13/2022       Page: 10 of 29




10                       Opinion of the Court                    20-10443

interrogation that required Miranda warnings. 2 The district court
adopted a magistrate judge’s recommendation to deny the motion,
which reasoned that Woodson was not in custody under Miranda
when he made the statements. The case proceeded to trial, where
the prosecution introduced the audio recording and transcript of
the interview into evidence.
      The jury convicted Woodson on all counts. He was
sentenced to 50 years’ imprisonment followed by a life term of
supervised release. Woodson now appeals his convictions and his
sentence, arguing that the district court should have granted his
motion to suppress and that it imposed an unreasonable sentence.
                                    II.
       We first address Woodson’s claim that we must vacate his
convictions because the district court failed to suppress his
statements under Miranda. In reviewing the denial of a motion to
suppress, we uphold the district court’s findings of fact unless they
are clearly erroneous and review its application of law to those facts
de novo. United States v. Muegge, 225 F.3d 1267, 1269 (11th Cir.
2000). We construe the facts in the light most favorable to the
party that prevailed below—the government. See id. We also give
substantial deference to the district court’s credibility
determinations. United States v. Holt, 777 F.3d 1234, 1255–56 (11th


2Woodson also moved to suppress evidence obtained from his cell phone.
That evidence was found admissible under the inevitable discovery doctrine,
and Woodson does not challenge that conclusion on appeal.
USCA11 Case: 20-10443       Date Filed: 04/13/2022     Page: 11 of 29




20-10443               Opinion of the Court                        11

Cir. 2015). Woodson bears the burden of showing that he was in
custody when he made the contested statements. See United States
v. de la Fuente, 548 F.2d 528, 533 (5th Cir. 1977) (Because “the
burdens of production and persuasion generally rest upon the
movant in a suppression hearing,” a defendant must show “that a
confession was obtained while he was under custodial
interrogation.”). If the district court admitted evidence in violation
of Miranda, we apply harmless error review. United States v.
Street, 472 F.3d 1298, 1314–15 (11th Cir. 2006).
                                 A.
        In service of the Fifth Amendment right against
self-incrimination, Miranda v. Arizona requires trial courts to
“exclude from evidence any incriminating statements an individual
makes before being warned of his rights to remain silent and to
obtain counsel.” United States v. Luna-Encinas, 603 F.3d 876, 880
(11th Cir. 2010); see Miranda v. Arizona, 384 U.S. 436, 444 (1966).
But an individual is entitled to Miranda warnings only if he is in
custody during questioning. See Luna-Encinas, 603 F.3d at 880.
       Custody, however, has a specific meaning in the Miranda
context, one that is different than the ordinary usage of the term.
A person is “in custody” for these purposes if he finds himself in
“circumstances that are thought generally to present a serious
danger of coercion.” See Howes v. Fields, 565 U.S. 499, 508–09
(2012). And that coercive environment exists, we have said, when
a reasonable person would have understood that his freedom of
USCA11 Case: 20-10443      Date Filed: 04/13/2022    Page: 12 of 29




12                     Opinion of the Court               20-10443

action was “curtailed to a degree associated with formal arrest.”
Luna-Encinas, 603 F.3d at 881 (quotation omitted).
       Our evaluation of this coercion question proceeds in two
steps. Howes, 565 U.S. at 508–09. The first goes more to nature
and the second more to degree. We first ask whether “a reasonable
person would have felt he or she was not at liberty to terminate the
interrogation and leave.” Id. at 509 (quotation and brackets
omitted). To answer that question, we examine “all of the
circumstances surrounding the interrogation,” including the
location and duration of the questioning, statements made during
the interview, the presence or absence of physical restraints, and
whether the person was released after the interview. Id. (quotation
omitted).
       Freedom to depart ends the inquiry—no Miranda warnings
are required. But “the freedom-of-movement test identifies only a
necessary and not a sufficient condition for Miranda custody.”
Maryland v. Shatzer, 559 U.S. 98, 112 (2010). Restriction on
movement is not always enough—even an inmate in prison may
not be in custody for purposes of Miranda if the circumstances
surrounding the interview do not exert “the coercive pressure that
Miranda was designed to guard against.” Id. As the Supreme Court
explained in Howes v. Fields, the circumstances of an
interview—whether in prison or elsewhere—can lack “the shock
that very often accompanies arrest.” 565 U.S. at 511. This kind of
shock, which follows when a person is “cut off from his normal life
and companions” and “abruptly transported from the street into a
USCA11 Case: 20-10443      Date Filed: 04/13/2022    Page: 13 of 29




20-10443              Opinion of the Court                      13

police-dominated atmosphere,” can create pressure to speak, as
one may “hope that, after doing so, he will be allowed to leave and
go home.” Id. (quotations omitted). So even if we conclude that a
reasonable person would not have felt at liberty to leave, we still
must consider “whether the relevant environment presents the
same inherently coercive pressures as the type of station house
questioning at issue in Miranda.” Id. at 509.
       Our ultimate task, in sum, is to compare the interview
environment at hand to “the paradigmatic Miranda
situation”—where “a person is arrested in his home or on the street
and whisked to a police station for questioning.” Id. at 511. Only
if the environment presented “the same inherently coercive
pressures” are the warnings required. Id. at 509.
        Before we begin our analysis, we offer a necessary
clarification of its scope. The determination of custody under
Miranda depends entirely on “the objective circumstances of the
interrogation.” Stansbury v. California, 511 U.S. 318, 323 (1994).
We assess the objective circumstances from the perspective of the
“reasonable innocent person.” United States v. Moya, 74 F.3d 1117,
1119 (11th Cir. 1996). Certain considerations are therefore out of
bounds: “the actual, subjective beliefs of the defendant and the
interviewing officer on whether the defendant was free to leave are
irrelevant.” Id.
      With this objective test in mind, we first note that the
magistrate judge’s reliance on the subjective beliefs of Woodson’s
brother Brandon was improper. Brandon testified that he felt he
USCA11 Case: 20-10443       Date Filed: 04/13/2022    Page: 14 of 29




14                     Opinion of the Court                20-10443

could have declined to talk with the detectives and that he did not
feel pressured to stay in the van during his interview. The
magistrate judge reasoned that because Brandon could be deemed
a “reasonable innocent person,” his testimony about his subjective
beliefs could count against Woodson in the custody determination.
       That is not correct. Because the custody test is objective, we
do not consider subjective beliefs—even those of others who are
interrogated. There are several reasons for this. To start,
considering the beliefs of another interviewee invites the danger of
conflating his interactions with those of the defendant. Even two
interrogations conducted in the same location by the same officers
can meaningfully differ. Here, for instance, the officers quickly
concluded that Brandon was likely not a suspect and may have
dealt with him less harshly as a result.
       More to the point, considering the subjective views of others
at the scene would risk turning the Miranda custody analysis into
an opinion survey instead of an objective inquiry. We’ve resisted
this type of opinion-seeking before. Indeed, we have long
recognized that a police officer’s subjective views about whether a
suspect is free to leave an interview do not bear on our objective
analysis unless those views are conveyed to the suspect. Peoples v.
Campbell, 377 F.3d 1208, 1228 (11th Cir. 2004); Stansbury, 511 U.S.
at 325. The internal perspectives of third parties are no different.
Of course, though we decline to give weight to Brandon’s
subjective understandings about his own freedom to leave, we do
USCA11 Case: 20-10443       Date Filed: 04/13/2022     Page: 15 of 29




20-10443               Opinion of the Court                        15

consider the parts of his testimony that bear on the objective
conditions at play.
                                 B.
       After analyzing the circumstances surrounding Woodson’s
interview, we conclude that a reasonable person in his position
would have felt free to terminate the interview and leave. But even
if not—and we recognize that the question may be close here—the
interview environment did not present the serious danger of
coercion that custody entails.
       Most important is the explicit advice Woodson received at
the beginning of the interview: that he was not under arrest, that
he was not charged with a crime, and that the conversation was
voluntary. Those words make a big difference. By way of
comparison, we have held that when officers advise a defendant
“that he is free to leave and is not in custody,” we generally assume
that he is not in custody absent restraints “so extensive that telling
the suspect he was free to leave could not cure the custodial aspect
of the interview.” United States v. Brown, 441 F.3d 1330, 1347
(11th Cir. 2006) (quotation omitted). Here, Woodson and the
government dispute whether he was specifically told that he was
free to leave. But even assuming he was not, informing an
individual that he is “not under arrest” and that the proposed
conversation is voluntary is also “powerful evidence” that he is not
in custody. See id. at 1347–48 (quotation omitted); United States v.
Acosta, 363 F.3d 1141, 1150 (11th Cir. 2004). A reasonable person
in Woodson’s position would not feel compelled to stay after being
USCA11 Case: 20-10443          Date Filed: 04/13/2022       Page: 16 of 29




16                       Opinion of the Court                    20-10443

told that he was not under arrest, not being charged with a crime,
and in a voluntary discussion.
        What’s more, Woodson was not handcuffed during the
interview, and he sat in the front passenger seat—not in the back
seat, where arrestees are typically placed. See, e.g., Arizona v.
Gant, 556 U.S. 332, 342 & n.2 (2009). Nothing indicates that the
vehicle’s doors were locked. And, as the magistrate judge noted,
the van featured “none of the trappings of a typical police
vehicle”—it had no insignia, radio, cage, bar, or visible switch to its
lights.
       Given all these facts, we conclude that a reasonable person
in Woodson’s position would feel free to terminate the interview
and walk away. 3 But because we recognize that it is somewhat
close, we also consider whether the interview environment
presented the same risks of coercion as the interrogations
considered in Miranda. Of course, as a practical matter, any police
interview of a criminal suspect “will have coercive aspects to it,
simply by virtue of the fact that the police officer is part of a law
enforcement system which may ultimately cause the suspect to be
charged with a crime.” California v. Beheler, 463 U.S. 1121, 1124
(1983) (quotation omitted); United States v. Phillips, 812 F.2d 1355,


3Woodson also argued in his briefs that we should consider his race in our
custody analysis, but the opinion he relied on to support this argument was
vacated on rehearing. See United States v. Knights, 967 F.3d 1266 (11th Cir.
2020), vacated, 989 F.3d 1281 (11th Cir. 2021).
USCA11 Case: 20-10443            Date Filed: 04/13/2022         Page: 17 of 29




20-10443                   Opinion of the Court                               17

1361 (11th Cir. 1987). Woodson’s interview was no exception. But
the serious danger of coercion associated with a custodial interview
did not exist here.
       To start, we reject Woodson’s primary argument that the
display of “police control and authority” that occurred when
officers searched his home was so coercive that it tainted his later
interview. Police officers executing a search warrant have the
authority “to detain the occupants of the premises while a proper
search is conducted” within the vicinity of the premises to be
searched. Bailey v. United States, 568 U.S. 186, 193, 201 (2013)
(quotation omitted). That’s what happened here. The record also
shows that the restraint Woodson experienced—the brief
handcuffing and detention in the living area of his home—was only
“the minimal amount necessary” for the safe execution of the
search warrant “or close to it.” 4 See Acosta, 363 F.3d at 1150. And
he was no longer restrained during his interview.
      Woodson’s argument also reflects a misunderstanding of
the focus of our custody analysis. To be sure, we sometimes
consider the circumstances that led up to questioning in assessing
whether an individual was exposed to a serious danger of coercion.


4 We also reject Woodson’s argument in support of his motion to suppress
that the officers’ confiscation of his cell phone favors custody. The
confiscation of a cell phone through a proper search warrant is not a significant
source of coercive pressure, and nothing about the interview indicated that
Woodson would be more likely to maintain possession of his cell phone if he
answered the detective’s questions.
USCA11 Case: 20-10443       Date Filed: 04/13/2022     Page: 18 of 29




18                     Opinion of the Court                 20-10443

See Luna-Encinas, 603 F.3d at 881–82. But the emphasis is rightly
placed on the environment surrounding the interview itself. For
this reason, neither the fact that Woodson was restrained before
the interview nor the high number of officers involved in the
search—yet uninvolved in questioning Woodson—rendered the
interview custodial. See United States v. Deason, 965 F.3d 1252,
1261–62 (11th Cir. 2020) (finding no custody during an interview
conducted after eight officers arrived at the defendant’s home to
execute a search warrant).
        What’s more, Woodson did not experience the “sharp and
ominous change” of circumstances associated with custody under
Miranda, “when a suspect is yanked from familiar surroundings in
the outside world and subjected to interrogation in a police station”
or another “police-dominated atmosphere.” See Howes, 565 U.S.
at 511 (quotation omitted). Courts are far less likely to find the
circumstances custodial when an interview occurs in “familiar or
at least neutral surroundings.” Brown, 441 F.3d at 1348 (quotations
omitted). Rather than being whisked away to a remote and
unfamiliar location, Woodson remained right outside his home
and only steps away from his family.
        In fact, neighbors could observe from their windows that the
brothers were being questioned by police. That kind of exposure
to public view mitigates the risks that motivated Miranda—it
“reduces the ability of an unscrupulous policeman to use
illegitimate means to elicit self-incriminating statements” and
decreases an individual’s fear that “if he does not cooperate, he will
USCA11 Case: 20-10443      Date Filed: 04/13/2022     Page: 19 of 29




20-10443               Opinion of the Court                      19

be subjected to abuse.” Berkemer v. McCarty, 468 U.S. 420, 438
(1984); see Acosta, 363 F.3d at 1150. A reasonable person in
Woodson’s position—in view of his onlooking neighbors and any
passersby—“would not have believed that he was utterly at the
mercy of the police, away from the protection of any public
scrutiny, and had better confess or else.” See Acosta, 363 F.3d at
1150.
       And Woodson was not entirely “cut off from his normal
life”—in fact, he quickly returned to it. See Howes, 565 U.S. at 511
(quotation omitted). As it turns out, because he was not arrested
until eight months later, Woodson was free to continue living the
same life—even engaging in the same abusive tactics—despite his
detailed confessions.
       No doubt, some of the circumstances surrounding
Woodson’s interview may have posed a danger of coercion. The
interviewing detective told Woodson that he suspected him of
“shaky” online behavior and said that he would report to his
“bosses” whether Woodson lied during the interview. Such
statements may raise a concern that a person in Woodson’s
position might “feel compelled to speak by the fear of reprisal for
remaining silent or in the hope of more lenient treatment should
he confess.” Illinois v. Perkins, 496 U.S. 292, 296–97 (1990); see
Howes, 565 U.S. at 512. But construing the facts in the light most
favorable to the government, as we must, we cannot say that these
few statements exerted serious coercive pressure in light of the
many circumstances pointing in the opposite direction.
USCA11 Case: 20-10443      Date Filed: 04/13/2022    Page: 20 of 29




20                    Opinion of the Court                20-10443

       Nor does the duration of the interview tip the balance in
favor of custody. To be sure, the hour-long interview falls along
the spectrum between questioning that lasts “only a few minutes”
and the prolonged station house interrogations “in which the
detainee often is aware that questioning will continue until he
provides his interrogators the answers they seek.” See Berkemer,
468 U.S. at 437–38. But “there is no fixed limit to the length of
questioning” after which an interrogation is necessarily custodial.
United States v. McDowell, 250 F.3d 1354, 1363 (11th Cir. 2001).
And even if there were, Woodson’s interview would not fall on the
wrong side of that line; this Court has already decided that
interviews longer than this one were non-custodial. See, e.g., id.
(approximately four hours); Muegge, 225 F.3d at 1269, 1271
(approximately two and a half hours).
       In short, we conclude that a reasonable person in
Woodson’s position would not have felt that he lacked the “liberty
to terminate the interrogation and leave.” Howes, 565 U.S. at 509
(quotation omitted). But even if that conclusion were less certain,
the facts do not show that Woodson was subjected to coercive
pressures fitting the archetype of Miranda questioning. This
secondary point reinforces the important distinction between
custodial interrogations and the “traditional investigatory
functions of police where the compulsive atmosphere triggering
Miranda is absent.” See Peoples, 377 F.3d at 1229 (quotation
omitted). Because Woodson was not in custody, the district court
correctly denied his motion to suppress.
USCA11 Case: 20-10443        Date Filed: 04/13/2022     Page: 21 of 29




20-10443                Opinion of the Court                        21

                                 III.
        We turn now to Woodson’s challenges to his sentence. The
applicable sentencing range under the Sentencing Guidelines was
360 to 1,404 months’ imprisonment—or 30 to 117 years. The
district court sentenced Woodson to 50 years’ imprisonment
followed by a life term of supervised release. Woodson contends
that his sentence is procedurally unreasonable because the district
court failed to properly explain why it was imposing a sentence at
a particular point within the sentencing range. See 18 U.S.C.
§ 3553(c)(1). He also claims that his sentence is substantively
unreasonable because the district court did not properly apply the
sentencing factors under 18 U.S.C. § 3553(a). Both arguments fail.
                                  A.
       We first address Woodson’s procedural challenge. We
review the district court’s compliance with 18 U.S.C. § 3553(c)(1)
de novo. United States v. Bonilla, 463 F.3d 1176, 1181 (11th Cir.
2006). If a sentencing range exceeds 24 months, the district court
must state “the reason for imposing a sentence at a particular point
within the range.” 18 U.S.C. § 3553(c)(1). Still, we have explained
that this provision does not require a sentencing court to “incant
the specific language used in the guidelines” or to “state that a
particular factor is not applicable in a particular case.” Bonilla, 463
F.3d at 1182 (quotation omitted). Rather, the § 3553(c)(1)
requirement is satisfied where the record reflects that the district
court considered many of the § 3553(a) factors. Id.; see also United
States v. Ghertler, 605 F.3d 1256, 1262 (11th Cir. 2010).
USCA11 Case: 20-10443       Date Filed: 04/13/2022     Page: 22 of 29




22                     Opinion of the Court                 20-10443

       The district court met that requirement. For starters,
Woodson’s procedural challenge misconstrues the record. He
contends that the “only reason” the district court gave at the
sentencing hearing was offered immediately before pronouncing
the sentence, when the district court summarily stated that it had
“considered the statements of all the parties, the presentence report
which contains the advisory guidelines, and the statutory factors as
set forth in 18 U.S.C. § 3553(a).”
       Not so. The district court’s earlier comments show that it
specifically considered and applied many of the § 3553(a) factors.
The court discussed the nature and circumstances of Woodson’s
offenses, explaining that Woodson did “horrible” and “disgusting”
acts that the victims will suffer from for the rest of their lives. It
also considered Woodson’s personal characteristics—that he
suffered from mild to moderate autism and had experienced a
troubled home life since childhood—but explained that these
circumstances did not outweigh the seriousness of his conduct.
       The district court also explicitly contemplated several of the
statutory purposes of sentencing under § 3553(a)(2). It described
that the severity of Woodson’s offenses required a substantial
sentence, one that would reflect the serious and permanent
damage that he inflicted on his victims. The court explained that
Woodson could receive social training while in prison. And it
looked to the applicable sentencing guidelines, which established
an upward boundary of over 100 years, and reasoned that a
moderate sentence within the sentencing range would be
USCA11 Case: 20-10443        Date Filed: 04/13/2022     Page: 23 of 29




20-10443                Opinion of the Court                        23

appropriate. The district court, in short, more than adequately
explained the reasoning behind Woodson’s sentence.
                                  B.
        Woodson’s substantive challenge is also insufficient. We
review the substantive reasonableness of a sentence for abuse of
discretion. United States v. Early, 686 F.3d 1219, 1221 (11th Cir.
2012). A district court abuses its sentencing discretion if it does not
consider relevant factors that were due significant weight, gives
significant weight to improper or irrelevant factors, or balances the
proper factors unreasonably. United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc). We will vacate a sentence as
substantively unreasonable only if “we are left with the definite and
firm conviction that the district court committed a clear error of
judgment in weighing the § 3553(a) factors by arriving at a sentence
that lies outside the range of reasonable sentences dictated by the
facts of the case.” Id. at 1190 (quotation omitted). We have no
such conviction.
       District courts have substantial discretion as to how much
weight to accord each § 3553(a) factor when fashioning a sentence.
See United States v. Rosales-Bruno, 789 F.3d 1249, 1254–55 (11th
Cir. 2015). We ordinarily expect that a sentence falling within the
guideline range will be reasonable, and a “sentence imposed well
below the statutory maximum penalty” indicates reasonableness.
See United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008);
United States v. Dougherty, 754 F.3d 1353, 1362 (11th Cir. 2014).
USCA11 Case: 20-10443         Date Filed: 04/13/2022   Page: 24 of 29




24                     Opinion of the Court                20-10443

       Woodson argues that his sentence should have been
reduced because of his history and characteristics—particularly his
lack of criminal history, his autism, and his chaotic home life. But
as we have already described, the district court considered these
circumstances and found them outweighed by the seriousness of
the offense and the need to serve the purposes of sentencing.
       Woodson also contends that his offenses were not all that
serious—that because he acted remotely and did not target
“prepubescent children,” he deserves a sentence at or near the
bottom of the applicable sentencing range. That argument is
shocking. Through technology, Woodson and his team tapped
into the vulnerabilities of hundreds of girls, and then degraded,
humiliated, and threatened them. We cannot discern how his
methods diminish the seriousness—indeed, the depravity—of his
offenses. We see no abuse of discretion in the district court’s
decision to find a sentence above the minimum appropriate for
Woodson’s crimes—one that is well within the applicable
sentencing range and less than half of the maximum sentence he
could have received. Woodson’s sentence is substantively
reasonable.
                          *        *     *
       Woodson committed his crimes as a faceless username
lurking behind a cell phone screen to impose horrors on young girls
for his own pleasure. He and his team victimized hundreds of
children by hijacking their social media accounts and extorting
them for pornography. His attempts to hide from the
USCA11 Case: 20-10443     Date Filed: 04/13/2022   Page: 25 of 29




20-10443             Opinion of the Court                     25

consequences of his actions—by challenging both the admission of
his confessions and the reasonableness of his sentence—fail. We
AFFIRM Woodson’s convictions and his sentence.
USCA11 Case: 20-10443       Date Filed: 04/13/2022    Page: 26 of 29




20-10443             BRASHER, J., Concurring                       1

BRASHER, Circuit Judge, concurring in the judgment:
        I concur in the Court’s disposition of Woodson’s appeal, but
I write separately to explain that, in my view, the magistrate judge
did not err in considering the testimony of Woodson’s brother,
Brandon, who was also questioned by the officers on the scene and
testified that he felt free to terminate his interview.
       A Miranda custody determination is an objective test based
on the totality of the circumstances. To determine whether a
person is in custody, “we look at the totality of the circumstances
and ask whether ‘a reasonable man in [the defendant’s] position
would feel a restraint on his freedom of movement to such extent
that he would not feel free to leave.’” United States v. Deason, 965
F.3d 1252, 1259 (11th Cir. 2020) (quoting United States v. Brown,
441 F.3d 1330, 1347 (11th Cir. 2006)). Because the test is not
subjective, we do not inquire into whether the specific officer
intended to place a person in custody or whether the suspect
subjectively felt like he or she was in custody: “the actual,
subjective beliefs of the defendant and the interviewing officer on
whether the defendant was free to leave are irrelevant.” United
States v. Moya, 74 F.3d 1117, 1119 (11th Cir. 1996).
       Brandon, however, is neither the suspect nor the police; he
is an innocent bystander who witnessed and experienced the
suspect’s interaction with the police. I believe the magistrate judge
appropriately considered Brandon’s testimony as part of the
“totality of the circumstances.” This is so for three reasons.
USCA11 Case: 20-10443        Date Filed: 04/13/2022     Page: 27 of 29




2                     BRASHER, J., Concurring                20-10443

        First, the Court’s opinion does not cite, nor can I locate, any
authority for the proposition that when an innocent third party
testifies about his impression of the scene, a court may not consider
that impression when making a custody determination. Instead,
the only subjective impressions that are off-limits are those of the
suspect and interviewing officers. See, e.g., Deason, 965 F.3d at
1259; Moya, 74 F.3d at 1119 (same); see also Berkemer v. McCarty,
468 U.S. 420, 442, (1984) (a “policeman’s unarticulated plan has no
bearing on the question whether a suspect was ‘in custody’ at a
particular time”). So it seems that we revert to the default rule.
Here, the legal question is whether a reasonable innocent person
would have felt free to leave during the interaction with the police.
In answering that question, we are required to consider the
“totality of the circumstances.” Brandon’s first-hand experience in
the situation is one of those circumstances. So it may be
considered.
        The Court’s opinion cautions that an innocent third-party
often won’t be subject to the same pressures that the suspect would
be, explaining that “[e]ven two interrogations conducted in the
same location by the same officers can meaningfully differ.” But
that is no reason to declare this piece of evidence off-limits in its
entirety. Courts must consider and weigh witnesses’ impressions
and opinions all the time. I see little difference between a witness
like Brandon testifying about his impressions of the scene—that an
officer’s voice was loud, a room was cold, or a wait was long—and
testifying that the officers did not make him feel like he was not
USCA11 Case: 20-10443       Date Filed: 04/13/2022    Page: 28 of 29




20-10443             BRASHER, J., Concurring                       3

free to leave. As with any other type of relevant evidence, district
courts can decide how much weight to give it.
       Second, weighing third-party testimony like Brandon’s does
not raise the same practical concerns as weighing testimony from
the suspect or interviewing officers. Unlike an innocent third party,
the suspect and the officers have obvious incentives to distort their
impression of the scene. United States v. Phillips, 812 F.2d 1355,
1359–60 (11th Cir. 1987) (explaining that the Court adopted an
“objective, reasonable man standard” because “unlike a
subjective test, it is not solely dependent either on the self-
serving declarations of the police officers or the defendant”)
(quoting Berkemer, 468 U.S. at 442 n.35). But Brandon is not a
party in this case. Instead, he approximates the “reasonable
innocent person” whose perspective we adopt in making a custody
determination. Moya, 74 F.3d at 1119. Because he lacks the same
incentive to distort his impression of the scene, his testimony does
not present the same problems as the testimony of the officers or
suspect.
       Third, and finally, considering the sense impressions of third
parties would not turn the Miranda custody test into an “opinion
survey” as the Court fears. That is because our precedent already
limits the weight that may be properly assigned to third-party
impressions by requiring us to consider the totality of the
circumstances. In weighing the totality of the circumstances, third-
party impressions alone would never control the Court’s inquiry.
United States v. Johnson, 921 F.3d 991, 998 (11th Cir. 2019) (In
USCA11 Case: 20-10443        Date Filed: 04/13/2022     Page: 29 of 29




4                     BRASHER, J., Concurring                20-10443

weighing the totality of the circumstances, “the whole picture . . .
must be taken into account”) (quoting United States v. Cortez, 449
U.S. 411, 417 (1981)). But nothing prevents a court from
considering third-party impressions as one factor among many in
its analysis. It is not the third party’s subjective impression that is
important—it is the objective fact that people situated similarly
(though perhaps not identically) to the suspect felt free to leave at
the time.
        For these reasons, I disagree with the Court’s conclusion
that Brandon’s sense impressions are “no different” from those of
Woodson or the interviewing officers. Third parties like Brandon
lack the same incentive to misremember their impressions, and
their impressions may assist the court’s inquiry into whether a
reasonable innocent person in the suspect’s position would have
felt free to terminate the interview. Deason, 965 F.3d at 1259
(quoting Brown, 441 F.3d at 1347). Though not determinative,
Brandon’s sense impressions were probative, and the magistrate
judge did not err in considering them.